--------------------------------------------------------------------------------

Exhibit 10.2


FORM OF GUARANTY AND SECURITY AGREEMENT


This GUARANTY AND SECURITY AGREEMENT (this "Agreement"), dated as of October 1,
2007, is by and between [CJ CRITICAL CARE TRANSPORTATION SYSTEMS OF FLORIDA,
INC., a Pennsylvania corporation] [CJ CRITICAL CARE TRANSPORTATION SYSTEMS,
INC., a Pennsylvania corporation] [CJ CRITICAL CARE TRANSPORTATION SYSTEMS OF
KENTUCKY, INC., a Pennsylvania corporation] [SPECIAL JET SERVICES, INC., a
Pennsylvania corporation] ("Guarantor") and KEYBANK NATIONAL ASSOCIATION, as a
Lender and as Agent for all the Lenders under the Credit Agreement ("Agent").


W I T N E S S E T H:


WHEREAS, FSS Airholdings, Inc. and CJ Systems Aviation Group, Inc. (each a
"Borrower"), are each becoming a Borrower under that certain Revolving Credit,
Term Loan and Security Agreement dated as of September 17, 2007 by and among Air
Methods Corporation, Rocky Mountain Holdings, L.L.C., Mercy Air Service, Inc.,
and LifeNet, Inc., as the initial Borrowers, the Agent, and the Lenders (as
defined therein) (as amended or otherwise modified from time to time, the
"Credit Agreement"), pursuant to which the Lenders have agreed to make certain
financial accommodations available to the Borrowers (capitalized terms used
herein and not otherwise defined, shall have the meanings given them in the
Credit Agreement); and


WHEREAS, Guarantor, as an affiliate of the Borrowers, will benefit from the
making of the financial accommodations pursuant to the Credit Agreement and is
willing to guaranty the Liabilities (as defined below) on the terms hereinafter
set forth, and to secure such guaranties by a pledge of their assets, as an
inducement to the Lenders to enter into the Credit Agreement and make the loans
to the Borrowers as set forth therein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


 
1.
Guaranty.



(a)           Guarantor hereby unconditionally, as primary obligor and not
merely as surety, guarantees the full and prompt payment when due, whether by
acceleration or otherwise, and at all times thereafter, of all obligations
(monetary or otherwise) of the Borrowers to the Lenders, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due that arise out of or in connection
with the Credit Agreement, the Notes (as defined in the Credit Agreement), any
other Transaction Document (as defined in the Credit Agreement), in each case as
the same may be amended, modified, extended or renewed from time to time (all
such obligations being herein collectively called the "Liabilities"); provided,
however, that Guarantor shall be liable under this Agreement for the maximum
amount of such liability that can be hereby incurred without rendering this
Agreement, as it relates to Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount..


(b)           Guarantor agrees that, in the event of the occurrence of any Event
of Default (as defined in the Credit Agreement) and a declaration of
acceleration under Section 10.2 of the Credit Agreement, Guarantor will pay to
the Lenders forthwith the full amount that would be payable hereunder by
Guarantor if all Liabilities were then due and payable.  No payment made upon
the Liabilities will discharge or diminish the continuing liability of Guarantor
in connection with any additional Liabilities.

 
 

--------------------------------------------------------------------------------

 

 
2.
Grant of Security.



Guarantor hereby assigns, mortgages, charges, hypothecates and pledges to the
Lenders, and grants to the Lenders a security interest in all Guarantor's right,
title and interest in and to the following (collectively, the "Collateral"):


(a)           All Accounts (other than governmental Accounts that are not
legally assignable by Guarantor), Inventory, general intangibles, chattel paper,
documents, and instruments, whether or not specifically assigned to a Lender,
automotive equipment, machinery, motor vehicles, furniture and fixtures.


(b)           All guaranties, collateral, liens on, or security interests in,
real or personal property, leases, letter of credit rights and other rights,
agreements, and property securing or relating to payment of accounts.


(c)           All rights to receive the surplus funds, if any, which are payable
to Guarantor following the termination of any pension plan and the satisfaction
of all liabilities or participants and beneficiaries under such pension plan in
accordance with applicable law.


(d)           All trademarks, trademark rights, patents, patent rights,
intellectual property licenses and permits, trade names, trade name rights, and
approvals, together with all income, royalties, damages and payments now and
hereafter due and payable thereunder with respect thereto including, but not
limited to, those set forth on Schedule A.


(e)           Equipment, whether or not affixed to realty, including
Unencumbered Aircraft and equipment located thereon but excluding any Aircraft
that is the subject of a Permitted Encumbrance.


(f)           All sale, service, performance and equipment lease contracts as to
which Guarantor is lessee, agreements and grants (whether written or oral), and
any other contract (whether written or oral) between Guarantor and third parties
(except for any real property leases, or any equipment leases that do not allow
an assignment of such leases by their terms, neither of which shall be
Collateral).


(g)           The entire goodwill and all product lines of Guarantor's business
and other general intangibles, including, without limitation, know-how, trade
secrets, customer lists, proprietary information, inventions, methods,
procedures and formulae in connection with the use of and symbolized by the
trademarks of Guarantor.


(h)           All books, records, ledger cards, data processing records,
computer software, and other property at any time evidencing or relating to the
Collateral.

 
2

--------------------------------------------------------------------------------

 

(i)           All monies, securities (including a pledge of all stock of any
Affiliate owned by Guarantor and other property now or hereafter held, or
received by, or in transit to, any Lender from or for Guarantor, and all of
Guarantor's investment property and financial assets (as each is defined in the
UCC)), deposit accounts, credits, and balances with any Lender existing at any
time.


(j)           All parts (other than parts included in the purchase of Aircraft
that is the subject of a Permitted Encumbrance), accessories, attachments,
special tools, additions, replacements, substitutions, and accessions to or for
all of the foregoing.


(k)           All proceeds and products of all of the foregoing in any form,
including, without limitation, amounts payable under any policies of insurance
insuring the foregoing against loss or damage, and all increases and profits
received from all of the foregoing.


(l)           provided, however, the Collateral shall not include any rights or
interests of Guarantor under any licenses, leases or other contracts if and to
the extent that the granting of a security interest in such licenses, leases or
contracts is prohibited as a matter of law (as opposed to a contractual
prohibition); provided, further, (i) if any such prohibition is no longer
effective, a security interest therein in favor of Agent shall automatically
arise hereunder without any further action on the part of Guarantor or Agent and
(ii) nothing contained herein shall be deemed to limit, impair or otherwise
affect Agent’s security interest in any rights or interests of Guarantor in or
to monies due or to become due under any such agreement.


 
3.
Representations and Warranties.



Guarantor hereby represents and warrants to the Lenders that (a) no
representations or agreements of any kind have been made to Guarantor which
would limit or qualify in any way the terms of this Agreement; (b) this
Agreement is executed at the Borrowers' request and not at the request of the
Lenders; (c) Guarantor has full power, right and authority to enter into this
Agreement; (d) the provisions of this Agreement do not conflict with or result
in a default under any agreement or other instrument binding upon Guarantor and
do not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (e) Guarantor has not and will not, without the prior
written consent of the Agent, sell, lease, assign, encumber, hypothecate,
transfer, or otherwise dispose of any of the Collateral, except any sale, lease,
assignment, encumbrance, hypothecation, transfer or disposition that is
undertaken in accordance with the covenants in the Credit Agreement applicable
to Borrowers; (f) upon the Agent's request, Guarantor will provide to the
Lenders financial and credit information consistent with that required under the
Credit Agreement, and all such financial information that currently has been,
and all future financial information that will be provided to the Lenders is and
will be true and correct in all material respects as of the dates the financial
information is provided; (g) no material adverse change has occurred in
Guarantor's financial condition since the date of the most recent financial
statements provided to the Lenders and no event has occurred which may
materially adversely affect Guarantor's financial condition; (h) no litigation,
claim, investigation, administrative proceeding or similar action (including
those for unpaid taxes) against Guarantor is pending or threatened which, if
adversely determined, in any case or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or materially impair the right or
ability of Guarantor to carry on its operations substantially as conducted on
the date hereof; and (i) the Lenders have made no representation to Guarantor as
to the creditworthiness of the Borrowers.

 
3

--------------------------------------------------------------------------------

 

 
4.
Waivers and Other Agreements by Guarantor.



(a)           Guarantor hereby expressly waives:  (i) notice of the existence or
creation or non-payment of all or any of the Liabilities, (ii) presentment,
demand, notice of dishonor, protest, and all other notices whatsoever, (iii) all
diligence in collection or protection of or realization upon any Liabilities or
any security for or guaranty of any Liabilities, (iv) any obligation of the
Lenders to proceed directly against or exhaust any Collateral held by the
Lenders from the Borrowers, any other guarantor, or any other person, and (v)
any claim or right which Guarantor may now have or hereafter acquire against any
Borrower or any other person or entity that arises from the existence, payment,
performance or enforcement of the obligations of Guarantor under this Agreement,
including (without limitation) any right of subrogation, reimbursement,
restitution, exoneration, contribution or indemnification.


(b)           Guarantor authorizes the Lenders, without notice or demand and
without lessening Guarantor's liability under this Agreement, from time to
time:  (i) to make one or more additional secured or unsecured loans to the
Borrowers, to lease equipment or other goods to the Borrowers, or otherwise to
extend additional credit to the Borrowers; (ii) to alter, compromise, renew,
extend, accelerate, or otherwise change one or more times the time for payment
or other terms of the Liabilities or any part of the Liabilities, including
increases and decreases of the rate of interest on the Liabilities; extensions
may be repeated and may be for longer than the original loan terms; (iii) to
take and hold security for the payment of this Guaranty or the Liabilities, and
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any such security, with or without the substitution of new collateral;
(iv) to release, substitute, agree not to sue, or deal with any one or more of
the Borrowers' sureties, endorsers, or other guarantors on any terms or in any
manner the Agent or the Lenders may choose; (v) to determine how, when and what
application of payments and credits shall be made on the Liabilities; (vi) to
apply such security and direct the order or manner of sale thereof, including
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or deed of trust, as the Agent in its discretion
may determine; (vii) to sell, transfer, assign, or grant participations in all
or any part of the Liabilities; and (viii) to assign or transfer this Agreement
in whole or in part.


(c)           Guarantor agrees to pay, indemnify, and hold each Lender harmless
from and against, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever (including, without limitation, counsel and special
counsel fees and disbursements in connection with any litigation, investigation,
hearing, or other proceeding) with respect, or in any way related, to the
existence, execution, delivery, enforcement, performance, and administration of
this Agreement, the Credit Agreement and any other Transaction Document (all of
the foregoing, collectively, the "Indemnified Liabilities"), except to the
extent that any of the foregoing arises out of the gross negligence or willful
misconduct of the party being indemnified.  The provisions of this section shall
survive repayment of the Indebtedness.

 
4

--------------------------------------------------------------------------------

 

 
5.
Subordination.



Guarantor agrees that the indebtedness of the Borrowers to the Lenders, whether
now existing or hereafter created, shall be superior to any claim that Guarantor
may now have or hereafter acquire against the Borrowers, whether or not the
Borrowers becomes insolvent.  Guarantor hereby expressly subordinates any claim
it may have against the Borrowers, upon any account whatsoever, to any claim
that the Lenders may now or hereafter have against the Borrowers.  In the event
of insolvency and consequent liquidation of the assets of the Borrowers, through
bankruptcy, by an assignment for the benefit of creditors, by voluntary
liquidation, or otherwise, the assets of the Borrowers applicable to the payment
of the claims of both the Lenders and Guarantor shall be paid to the Lenders and
shall be first applied by the Lenders to the indebtedness of the Borrowers to
the Lenders.  Guarantor does hereby assign to the Lenders all claims which it
may have or acquire against the Borrowers or against any assignee or trustee in
bankruptcy of the Borrowers; provided however, that such assignment shall be
effective only for the purpose of assuring to the Lenders full payment of all
amounts due to the Lenders by the Borrowers.  If Agent so requests, any notes or
credit agreements now or hereafter evidencing any debts or obligations of the
Borrowers to Guarantor shall be marked with a legend that the same are subject
to this Agreement and shall be delivered to the Lenders.  Guarantor agrees, and
the Agent is hereby authorized, in the name of Guarantor, from time to time to
execute and file financing statements and continuation statements and to execute
such other documents and to take such other actions as the Lenders deems
necessary or appropriate to perfect, preserve and enforce its rights under this
Agreement.


 
6.
Termination.



This Guaranty shall terminate with respect to any Guarantor upon the dissolution
of such Guarantor if (i) Guarantor has given Agent thirty (30) days prior
written notice of such proposed dissolution and (ii) the dissolution of such
Guarantor would not reasonably be expected to have a Material Adverse Effect.


 
7.
Miscellaneous.



(a)           No amendment or waiver of any provision of this Agreement nor
consent to any departure by the Lenders therefrom shall in any event be
effective unless the same shall be in writing and signed by Guarantor and the
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


(b)           Except as otherwise provided herein, all notices, consents and
other communications required or permitted to be given hereunder shall be in
writing and shall be deemed given and received when (i) delivered in person,
(ii) deposited with a carrier for delivery on the next business day, (iii)
deposited in the mail if mailed by certified mail, return receipt requested, or
(iv) sent by facsimile transmission with confirmation received to the party to
receive such notice at the addresses set forth on the signature page hereto.


(c)           This Agreement shall be binding upon Guarantor and its successors,
and permitted assigns, in accordance with the terms hereof and will inure to the
benefit of the Lenders and all successors and permitted assigns of the
Lenders.  This Agreement shall not be assignable by Guarantor.  Guarantor
consents to the assignment of all or any portion of the rights of the Lenders
hereunder in connection with any assignment of the rights of the Lenders under
the Credit Agreement with notice to Guarantor.

 
5

--------------------------------------------------------------------------------

 

(d)           This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, representations, warranties,
statements, promises, information, arrangements and understandings, whether oral
or written, express or implied, with respect to the subject matter hereof.


(e)           The headings of the various sections of this Agreement are for
convenience only and are not intended to be construed as confining or limiting
in any way the scope or intent of the provisions hereof.


(f)           The unenforceability or invalidity of any provision or provisions
hereof shall not render any other provision or provisions herein contained
unenforceable or invalid and in lieu of each such illegal, invalid or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.


(g)           Guarantor agrees to pay all expenses (including reasonable
attorneys' fees and legal expenses) paid or incurred by the Lenders in
endeavoring to collect the Liabilities against Guarantor, or any part thereof,
in realizing upon or protecting any collateral for this Agreement, and otherwise
in enforcing this Agreement against Guarantor.


(h)           The creation or existence from time to time of additional
Liabilities to the Lenders is hereby authorized, without notice to Guarantor,
and shall in no way affect or impair the rights of the Lenders or the
obligations of Guarantor under this Agreement, including Guarantor's guaranty of
such additional Liabilities.


(i)           This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, and each such
counterpart shall be deemed to be an original but all such counterparts shall
together constitute one and the same Agreement.  Each of the undersigned agrees
to accept and be bound by facsimile signatures to this Agreement.


(j)           ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE COURTS OF THE STATE OF COLORADO OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLORADO; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE LENDERS' OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE COURTS OF THE STATE OF COLORADO AND OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE.  GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS OF THE PERSON SPECIFIED IN, OR
PURSUANT TO, THE CREDIT AGREEMENT, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF COLORADO.  GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ASSERTING THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 
6

--------------------------------------------------------------------------------

 

(k)           EACH OF GUARANTOR AND THE LENDERS HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first above written.
 

 
GUARANTOR: 
       
[CJ CRITICAL CARE TRANSPORTATION SYSTEMS OF FLORIDA, INC.] 
       
[CJ CRITICAL CARE TRANSPORTATION SYSTEMS, INC.] 
       
[CJ CRITICAL CARE TRANSPORTATION SYSTEMS OF KENTUCKY, INC.] 
       
[SPECIAL JET SERVICES, INC.] 
                   
By:
   
Name:
Trent J. Carman
 
Title:
Chief Financial Officer
       
By:
   
Name:
   
Title:
 



Address:


7301 South Peoria Street
Englewood, CO  80112
Phone:  (303) 792-7591
Facsimile:  (303) 790-4780



 
AGENT: 
       
KEYBANK NATIONAL ASSOCIATION 
             
By:
   
Name:
Chris Mohler
 
Title:
Senior Vice President



Address:


1675 Broadway, Suite 300
Denver, CO  80202
 
 
8

--------------------------------------------------------------------------------
